246-/5"
                         ELECTRONIC RECORD



COA#      04-13-00663-CR                       OFFENSE:        Murder

          Dillan William Stanley v. The
STYLE: state of Texas                          COUNTY:         Bexar

COA DISPOSITION:     Affirmed                  TRIAL COURT:    186th District Court


DATE:01/28/2015                 Publish: NO    TC CASE #:      2011CR8100B




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                       CCA#:


   APPELLAMT^S                      Petition        CCA Disposition     HLb-iS
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

         fefitS<<f                                  JUDGE:.
DATE:     0S//3/j0'J'                               SIGNED:                      PC:

JUDGE:        /W     Ctot«^L.                       PUBLISH:                    DNP:

itfflW A/*?' T*4/Lr/C//>*/7'</CL-
                                                                                  MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: